      Case 2:20-cr-00150-CJB-JVM Document 43 Filed 05/12/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



 UNITED STATES OF AMERICA                               CRIMINAL ACTION


 VERSUS                                                 NO: 20-150


 DARREL FITZPATRICK                                     SECTION: J(1)

                                     ORDER

      Considering the foregoing Motion for Authorization to Issue Rule 17(c)

Subpoenas (Rec. Doc. 42) filed by the Government,

      IT IS HEREBY ORDERED that the motion is GRANTED. The Government

is permitted to issue the aforementioned subpoenas duces tecum to Coinbase,

Georgia’s Own Credit Union, U.S. Bank, and Wells Fargo Bank, returnable on May

22, 2021, at 12:00 noon to the custody of the Government. The Government will then

notify counsel for the defendant and make the returned items available for review

and inspection after redacting personal identifying information.

       New Orleans, Louisiana, this 12th day of May, 2021.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE




                                         1
